DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, the claim recites “when a difference between the temperatures detected by the first temperature sensor and the second temperature sensor corresponding to the third heat exchanger provided with the flow rate control valve set to the maximum opening degree is still smaller than a target value” which renders the claim indefinite for a number of reasons. The claim previously recites a plurality of first and second temperature sensors 

	Regarding claim 5, the claim recites “an outdoor unit, comprising the compressor, the first heat exchanger, and the controller according to claim 1” which renders the claim indefinite as it is unclear if the claim is referring to the compressor and first heat exchanger of claim 1, and if so, if the claim is further comprising the air conditioning system recited in claim 1 as portions of the air conditioning system are currently recited. If the entirety of the air conditioning system recited in claim 1 is not intended to be included with the outdoor unit then it is unclear how certain components of the air conditioning system recited in claim 1 (i.e. the compressor and first heat exchanger) without the entirety of the system. Clarification is requested.  

	Claims 6-8 are rejected based on the same reasons noted above in the rejection of claim 5. 
Claims 2-4 are rejected based on their dependency to claim 1. 
Claims 5-8 are further rejected as they incorporate the limitations of claim 1. 

Allowable Subject Matter
Claims 1-8 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior art of record is Yamashita (US 2011/0185756) and Yamashita (US 2012/0174611, hereinafter referred to as Yamashita ‘611). 
The closest prior art of record when considered as a whole, either alone or in combination, do not anticipate or render obvious
A controller that controls an air conditioning system, the air conditioning system comprising: a compressor configured to compress a first heat medium; a first heat exchanger configured to exchange heat between the first heat medium and outdoor air; a second heat exchanger configured to exchange heat between the first heat medium and a second heat medium; a plurality of third heat exchangers configured to exchange heat between the second heat medium and indoor air; a plurality of flow rate control valves configured to control flow rates of the second heat medium flowing respectively in the plurality of third heat exchangers; a pump configured to circulate the second heat medium between the plurality of third heat exchangers and the second heat exchanger, a plurality of first temperature sensors configured to detect temperatures of the second heat medium flowing respectively into the plurality of third head exchangers; and a plurality of second temperature sensors configured to detect temperatures of the second heat medium flowing respectively out of the plurality of third head exchangers, the controller being configured to control the pump and the compressor, and when a state in which a driving voltage of the pump is set to an upper limit voltage and an opening degree of at least one of the plurality of flow rate control valves is set to a maximum opening degree continues for a first determination time period, the controller being configured to raise an operation frequency of the compressor by a first amount of increase at a first time so as to increase an amount of heat exchange by the second heat exchanger, and when a difference between the temperatures detected by the first temperature sensor and the second temperature sensor corresponding to the third heat exchanger provided with the flow rate control valve set to the maximum opening degree is still smaller than a target value after a lapse of a second determination time period since the first time, the controller being confirmed to further raise the operation frequency of the compressor by a second amount of increase.
Yamashita teaches a controller (100, Fig. 3, paragraph [0084]) that controls an air conditioning system (see paragraph [0084]), 
the air conditioning system comprising:
a compressor (10, Fig. 3, configured to compress a first heat medium (see paragraph [0086] which notes the compressor compresses refrigerant, which is defined as the first medium);
a first heat exchanger (12, Fig. 3, see Abstract) configured to exchange heat between the first heat medium and outdoor air (see Fig. 3, further see paragraph [0025] which notes that 1 is an outdoor unit which houses 12, thereby making 12 a heat exchanger which exchanges heat with outdoor air); 
a second heat exchanger (15a, Fig. 3, see Abstract) configured to exchange heat between the first heat medium and a second heat medium (paragraph [0008]);
a plurality of third heat exchangers (26a-26d, Fig. 3, paragraph [0068]) configured to exchange heat between the second heat medium and indoor air (see Fig. 3, further see paragraph [0068] which notes that 2 is an indoor unit which houses 12, thereby making 26 a plurality of indoor heat exchangers which exchanges heat with indoor air);
a plurality of flow rate control valves (24a-24d, Fig. 3, paragraph [0070]) configured to control flow rates of the second heat medium flowing respectively in the plurality of third heat exchangers (see paragraph [0070]);
a pump (21a, Fig. 3, see paragraph [0091]) configured to circulate the second heat medium between the plurality of third heat exchangers and the second heat exchanger (see Abstract),
a plurality of first temperature sensors configured to detect temperatures of the second heat medium flowing respectively into the plurality of third head exchangers (33a-33d, Fig. 3, see paragraph [0071]); and
a plurality of second temperature sensors configured to detect temperatures of the second heat medium flowing respectively out of the plurality of third head exchangers (34a-34d, Fig. 3, see paragraph [0071]),
the controller being configured to control the pump and the compressor (see Fig. 9, see paragraphs [0125]-[0126]).
Yamashita does not teach:
when a state in which a driving voltage of the pump is set to an upper limit voltage and an opening degree of at least one of the plurality of flow rate control valves is set to a maximum opening degree continues for a first determination time period, the controller being configured to raise an operation frequency of the compressor by a first amount of increase at a first time so as to increase an amount of heat exchange by the second heat exchanger, and
when a difference between the temperatures detected by the first temperature sensor and the second temperature sensor corresponding to the third heat exchanger provided with the flow rate control valve set to the maximum opening degree is still smaller than a target value after a lapse of a second determination time period since the first time, the controller being confirmed to further raise the operation frequency of the compressor by a second amount of increase.
Yamashita ‘611 teaches an air conditioning system wherein the air conditioning load is controlled based on temperature being maintained at a target value and doing so by setting the opening degree of a flow switching device (Yamashita ‘611, paragraph [0132] and claim 4).
However, Yamashita as modified does not teach the specifics recited in claim 1 such as:
when a state in which a driving voltage of the pump is set to an upper limit voltage and an opening degree of at least one of the plurality of flow rate control valves is set to a maximum opening degree continues for a first determination time period, the controller being configured to raise an operation frequency of the compressor by a first amount of increase at a first time so as to increase an amount of heat exchange by the second heat exchanger, and
when a difference between the temperatures detected by the first temperature sensor and the second temperature sensor corresponding to the third heat exchanger provided with the flow rate control valve set to the maximum opening degree is still smaller than a target value after a lapse of a second determination time period since the first time, the controller being confirmed to further raise the operation frequency of the compressor by a second amount of increase..
The modification is silent with regard to the duration the setting of the maximum opening degree is maintained, and further controlling the pump to be set at an upper limit voltage and the control of the compressor operation frequency as well. Due to the gaps in the specifics of the prior art and the claimed invention, the prior art is not valid to apply. 
	Thus, a modification would not be obvious and the independent claim would not be obvious to modify the prior art structures to have the claimed invention without improper hindsight of independent claim 1, with dependent claims therefrom are considered allowable. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEL N BABAA whose telephone number is (571)270-3272.  The examiner can normally be reached on M-F, 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NAEL N BABAA/Examiner, Art Unit 3763